Taylor, P.J.
Plaintiff appeals as of right from the circuit court’s order granting a directed verdict in favor of defendant. The principal issue on appeal is whether plaintiff presented sufficient evidence of causation to allow the matter to go to the jury. We affirm.
Plaintiff, an eighty-seven-year-old woman, had been taken by her daughter, Agnes Nassar, to the William Beaumont Hospital emergency room with a terrible headache and sudden blindness. Ms. Nassar was only allowed to visit plaintiff for five minutes each hour. Ms. Nassar testified that plaintiff’s mental condition deteriorated after she received medication and described her condition as "out of it.” Concerned that the side rails on plaintiff’s bed were not up, Ms. Nassar told the nurses she felt plaintiff was going to fall off the bed. The nurses said they were watching her. However, plaintiff did fall off the bed and an x-ray showed that she broke her hip.
Registered nurse Sharon LaMarre testified that to comply with the standard of care, a registered nurse is required to conduct a nurse’s assessment, which in this case would include an ongoing assessment of plaintiff’s mental condition. Her review of plaintiff’s medical record indicated that such an assessment was not made. LaMarre further opined that an evaluation of plaintiff’s mental condition might have indicated a need for some type of intervention. For example, having a family member or a nurse stay with the patient. LaMarre concluded that, had such intervention occurred in this case, the accident might have been prevented.
In granting defendant’s motion for a directed *475verdict, the trial court reasoned that the case was virtually devoid of any showing of breach of duty and proximate cause. Initially, we note that the court’s statement regarding there being no evidence of a breach of duty was erroneous because defendant had not presented that argument in seeking a directed verdict. Pursuant to MCR 2.515, a party must state specific grounds in support of a motion for a directed verdict. On appeal, we will not review grounds for sustaining a directed verdict that were not articulated to the trial court. McClain v Alger, 150 Mich App 306, 312-313; 388 NW2d 349 (1986). Accordingly, the only issue we must determine is whether plaintiff presented sufficient evidence regarding causation.
In reviewing a trial court’s ruling on a motion for a directed verdict, the Court of Appeals must examine the evidence presented in a light most favorable to the nonmoving party. Locke v Pachtman, 446 Mich 216, 223; 521 NW2d 786 (1994); Morrow v Boldt, 203 Mich App 324, 327; 512 NW2d 83 (1994). Granting plaintiff every reasonable inference and resolving any conflict in the evidence in plaintiff’s favor, Goldman v Phantom Freight, Inc, 162 Mich App 472, 477; 413 NW2d 433 (1987), we agree with the trial court’s conclusion that reasonable minds could not differ with respect to the question of causation.
Because plaintiff does not recall how she fell from the bed, and because there were no witnesses to the fall, plaintiff must rely on circumstantial evidence to establish the causal link between defendant’s alleged negligence and the harm suffered. Skinner v Square D Co, 445 Mich 153, 163; 516 NW2d 475 (1994). "To be adequate, a plaintiff’s circumstantial proof must facilitate reasonable inferences of causation, not mere speculation.” Id. at 164. According to LaMarre’s testimony, if plaintiff *476had been adequately evaluated, the evaluation might have revealed a need for intervention, and that intervention might have prevented plaintiffs injury. Plaintiffs attenuated theory of causation does not establish a reasonable basis for concluding that it is more likely than not that conduct by defendant’s employees was the cause of plaintiffs injury. Id. at 165. "A mere possibility of such causation is not enough; and when the matter remains one of pure speculation or conjecture, or the probabilities are at best evenly balanced, it becomes the duty of the court to direct a verdict for the defendant.” Id. We cannot conclude that plaintiffs injury is attributable to defendant’s alleged failure to evaluate and chart plaintiffs condition. Boyd v Wyandotte, 402 Mich 98, 105; 260 NW2d 439 (1977).
Given our resolution of this issue, we find it unnecessary to address the issue advanced in defendant’s cross appeal.
Affirmed.
M. E. Dodge, J., concurred.